Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
This is response to the amendment filed 01/05/2021. Claims 2 and 3 have been canceled; claims 1 and 4-6 are presented for examination. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1 and 4- 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sagae et al (US 2013/0229958 A1).

Regarding claim 1, Sagae discloses “A receiving device” (see Sagae figures 4, 5) comprising “a receiver that receives one or more code blocks mapped per given number of symbol” (see Sagae ¶ 0012; discloses that code blocks are received; ¶ 0007 discloses Depending on the MCS level, the size of the code block may be several symbols, one symbol, or plural subcarriers in one symbol); “in a slot in which a data signal is scheduled” (See Sagae ¶ 0007, ¶ 0008, signal transmitted by the eNodeB in the downlink" discloses implicitly that the received downlink signal is scheduled ).  Moreover, Sagae discloses the limitation of “a control section that controls transmission of delivery acknowledgment information in response to the data signal in the slot based on decoding results of the code blocks mapped per given number of symbols” (see Sagae ¶ 0013; he eNodeB, eNB, can cause the MCS level to be adaptively varied, so that the error rate becomes a target value, in response to a report, ACK/NACK signal, regarding the result of the error detection from the user equipment, UE); “wherein the processor controls a size of the code blocks based on at least one of a number of resource The MCS level is adaptively selected depending on a throughput to be achieved. In this case, a signal transmitted by a single subframe Is channel-coded on the basis of a unit called a "code block.” Depending on the MCS level, the size of the code block may be several symbols, one symbol, or plural subcarriers in one symbol); “and wherein the processor controls a coding length and/or the coding rate of the code blocks based on at least one of the number of resource blocks allocated to the data signal, the modulation scheme, the coding rate, and the number of layers” (See Sagae ¶ 0008; The size of the code block is the unit of the channel coding. The eNodeB, eNB, maps the error correction coded code block onto the whole four symbols including the last symbol) 

Regarding claim 4, claim 1 is incorporated as stated above.  In addition, Sagae further discloses “wherein the processor may determine whether or not to transmit the delivery acknowledgment information in the slot based on at least one of the number of resource blocks allocated to the data signal, a modulation scheme, a coding rate and the number of layers”; (see Sagae ¶ 0007, ¶ 0008, and ¶ 0013).

Regarding claim 5, claim 4 is incorporated as stated above.  In addition, Sagae further discloses “wherein the processor controls a coding length and/or a coding rate of the code block regardless of at least one of the number of resource blocks allocated to the data signal, the modulation scheme, the coding rate and the number of layers”; (see Sagae ¶ 0007, ¶ 0008, and ¶ 0013).

Claim 6 is the method claim corresponding to the device claim 1 that has been rejected above.  Applicant attention is directed to the rejection of claim 1.  Claim 7 is rejected under the same rational as claim 1.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.


Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on [  prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 571-272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KHALED M KASSIM/Primary Examiner, Art Unit 2468